DETAILED ACTION
This communication is in response to the Application filed on 07/09/2019 and preliminary amendments filed on 09/20/2019. Claims 1-20 is pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10387548.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than that of the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application.
Please see table below.
	The dependent claims map one-one as follows:
Claim (I) 1 Instant Application: Claim 1 (P) Issued Patent:
Claim (I) 1: Claim (P) 1; Claim (I) 2: Claim (P) 1; Claim (I) 3: Claim (P) 1; Claim (I) 4: Claim (P) 1; Claim (I) 5: Claim (P) 1; Claim (I) 6: Claim (P) 8; Claim (I) 7: Claim (P) 9; Claim (I) 8: Claim (P) 8; Claim (I) 9: Claim (P) 4; Claim (I) 10: Claim (P) 1; Claim (I) 11: Claim (P) 1; Claim (I) 12: Claim (P) 1; Claim (I) 13: Claim (P) 1; Claim (I) 14: Claim (P) 1; Claim (I) 15: Claims (P) 8+9; Claim (I) 16: Claim (P) 15; Claim (I) 17: Claim (P) 15;  Claim (I) 18: Claim (P) 15; Claim (I) 19: Claim (P) 1; Claim (I) 20: Claim (P) 15+8+9+.       

Instant Application : 16505783
Issued Patent: US 10387548
Claim 1: A system configured to associate an analyzed transcript to a speaker, comprising: 

at least one memory storing computer readable instructions for execution; 

at least one network interface device; and 

at least one processor operatively coupled to the memory and the network interface device, the at least one processor controlling the system to: 

obtain and parse transcript data of a dialogue between two or more people, 


















determine at least one speaker from the parsed transcript data, 



associate at least a portion of the parsed transcript data to the determined speaker by linking the portion of the parsed transcript data to the name of the speaker, 







generate data for displaying a user interface that displays a plurality of webpages that includes a first page and a second page, wherein:

the first page includes a layout containing a plurality of elements associated with a profile, wherein the plurality of elements includes at least a portion of the spoken dialogue associated with the speaker, and selection of the portion of the spoken dialogue causes display of the second page, and






the second page includes additional dialogue assocaiged with each of a plurality of events in which the speaker has spoken. 
 A system configured to associate an analyzed transcript to a speaker, comprising:

a network interface device; a processor;

and a memory, operatively coupled to the network interface device and the processor and storing computer readable instructions that, when executed by the processor, cause the system to: 


obtain transcript data of a dialogue between two or more people; 

parse the obtained transcript data; 




identify one or more portions of the parsed transcript data based on identification information contained in one or more tags in the transcript data; 


identify one or more elements in a portion, of the one or more portions, of the transcript data based on one or more delimiter types contained in the portion of the transcript data;

determine at least one speaker from the parsed transcript data by identifying at least a name of the speaker from the one or more identified elements; 

associate at least a portion of spoken dialogue from the parsed transcript data to the determined speaker by linking the portion of spoken dialogue to the name of the speaker; 


store the portion of the spoken dialogue and the name of the speaker in association with each other in a database; and 

generate data for displaying a user interface that displays web-pages having at least a first page, a second page, and a third page, wherein: 

the first page includes a layout containing a plurality of elements associated with a profile, wherein the plurality of elements includes at least market information, contact information, and at least a portion of the spoken dialogue associated with the speaker, the plurality of elements divided on the first page so that the portion of the spoken dialogue is positioned proximate to the contact information and the market information, and selection of the portion of the spoken dialogue causes display of the second page; 

the second page includes: 

additional dialogue associated with each of a plurality of events in which the speaker has spoken; and 

a transcript button proximate to the additional dialogue associated with an event from the plurality of events in which the speaker has spoken; and selection of the transcript button causes display of the third page, wherein the third page includes a full text version of a transcript of the event, wherein the full text version of the transcript of the event includes the portion of the spoken dialogue of the speaker and dialogue of additional speakers for the event.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0189103) in view of Feinberg (US 7,711,550) in view of Garcia (US 2013/0058471) in view of Neubacher (US 2015/0371637).
As to claim 1 and 16, Liu teaches a system configured to associate an analyzed transcript to a speaker, comprising: 
at least on memory storing computer readable instructions for execution (see Figure 2, storage medium 10 storing the modules); 
at least one network interface device (see Figure 2, communication unit 40); 
at least one processor coupled to the memory and the network interface device, the at least one processing controlling  the system to (see Figure 2, processor 60 and see Figure 2 which shows processor coupled to network interface device and memory): 
obtain transcript data of a dialogue between two or more people (see [0042], conversion module converts speech to text an where one or more users present); 
determine at least one speaker from the parsed transcript data; (see [0031], where based on the one or more text user 1 is identified and name identified), 

generate data for displaying a user interface that displays a plurality pages where that includes a first page and a second page, wherein (see Figure 3, where the speaker is provided along with transcribed text as seen, [0042], which discloses the speaker ID being placed along the transcribed text).
However, Liu does not specifically parse the transcript data.
Feinberg does teach parse the transcript data (See col. 7, lines 42-50, where based on the language spaces, other delimiters such as punctuation marks are used to break words to determine names and where Liu separates the presentation content from the names as shown in Figure 3)
Determining at least one speaker from the parsed transcript data (see col. 7, lines 42-50, where delimiters used to separate words such as names and comparing to contact list).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu with the name detection and parsing as taught by Feinberg for the purpose of providing helpful actions to users with respect to names detected (see Feinberg col. 2, lines 3-10).
However, Liu in view of Feinberg does not specifically teach the first page includes a layout containing a plurality of elements associated with a profile, wherein the 
Garcia does teach the first page includes a layout containing a plurality of elements associated with a profile (see [0038], where user profile information is stored), wherein the plurality of elements includes at least a portion of the spoken dialogue associated with the speaker (see Figure 5, where various excerpts provided from conference which is associated with user and [0038] describes how user profiles comprise excerpts of transcripts), and selection of the portion of the spoken dialogue causes display of the second page; and the second page includes additional dialogue associated with each of a plurality of events in which the speaker has spoken (see [0061], and see Figure 5, text icon 562 to Figure 6 which shows further dialog. For example, the first icon comprises text “obtain” or “signed contract” causes another page to open up).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu in view of Feinberg with selection and providing additional pages taught Garcia in order to maintain the nuances of speech and prevent the size of the transcript to become quite large (see Garcia [0003]-[0004]).
However, Liu in view of Feinberg in view of Garcia does not specifically teach the use of webpages and the profile information being displayed.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu in view of Feinberg in view of Garcia with market information as taught Neubacher in order to permit automatic association between dictation and corresponding electronic record without system integration (Neubacher [0018]), which would benefit Liu in order to provide the speaker speech in a single record associated with a speaker.
As to claim 16, apparatus claim 1 and method claim 16 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed apparatus function. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to apparatus claim.

As to claim 2 and 17, Liu in view of Feinberg in view of Garcia in view of Neubacher teaches all of the limitations as in claim 1 and 16, above.
Furthermore, Garcia teaches wherein the plurality of web-pages include at least a third page wherein the third page includes a full text version of a transcript of the event, wherein the full text version of the transcript of the event includes the portion of the spoken dialogue of the speaker and dialogue of additional speakers for the event 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu in view of Feinberg with selection and providing additional pages taught Garcia in order to maintain the nuances of speech and prevent the size of the transcript to become quite large (see Garcia [0003]-[0004]).


As to claim 9, Liu in view of Feinberg in view of Garcia in view of Neubacher teach all of the limitations as in claim 1, above.
Furthermore, Liu teaches the transcript data is incorporated into a structured document (see page 3, left column, sec. c, 1st paragraph, all meeting data provided via XML interface and see Figure 1, meeting data available to all parties) comprising metadata (see Figure 3, where meeting date, and time, attendees listed), a body of the structured document (see Figure 3, underneath the attendees shows the body of the transcript), and one or more additional identifiers (see Figure 1, location provided), and
the metadata includes at least an event identifier (see Figure 3, right side, minutes of January monthly meeting), an event type name (see Figure 3, event type is minutes), an event story identifier, and/or an expiration data.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0189103) in view of Feinberg (US 7,711,550) in view of Garcia (US 2013/0058471) in view of Neubacher (US 2015/0371637), as applied in claim 1, above, and further in view of Mikan (US 8,611,507).
As to claim 4, Liu in view of Feinberg in view of Garcia in view of Neubacher teach all of the limitations as in claim 1, above.
Furthermore, Garcia teaches contact information (see [0038], where users information stored such as email and phone number and address)
However, Liu in view of Feinberg in view of Garcia in view of Neubacher does not specifically teach the profile comprising market information.
Mikan does teach including market information within the transcript (see col. 8, lines 20-30, where based on detection of a specific word in the communication, the information about the word is added into the transcript such as stock price of the company or news stories).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu in view of Feinberg in view of Garcia in view of Neubacher with market information as taught Mikan in order to prevent having to identify items at a later time especially if the viewing user did not participate in the conference (see col. 1, lines 25-35) which would benefit the transcription systems of Liu which presents a transcripts, where Mikan provides further supplemental information relevant to the transcript.

Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0189103) in view of Feinberg (US 7,711,550) in view of Garcia (US 2013/0058471) in view of Neubacher (US 2015/0371637) in view of Mikan, as applied in claim 4, above, and further in view of Hager (US 200902766215).

As to claim 5, Liu in view of Feinberg in view of Garcia in view of Neubacher in view of Mikan teach all of the limitations as in claim 4, above.
Furthermore, Mikan teaches the portion of the spoken dialogue positioned proximate to the market information (see col. 8, lines 20-30, where based on detection of a specific word in the communication, the information about the word is added into the transcript such as stock price of the company or news stories, where such insertion is proximate to portion of spoken dialogue)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu in view of Feinberg in view of Garcia in view of Neubacher with market information as taught Mikan in order to prevent having to identify items at a later time especially if the viewing user did not participate in the conference (see col. 1, lines 25-35) which would benefit the transcription systems of Liu which presents a transcripts, where Mikan provides further supplemental information relevant to the transcript.


Hager does teach portion of the spoken dialogue is positioned proximate to the contact information (see Figure 13, contact information in header portion shown and transcript below).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu in view of Feinberg in view of Garcia in view of Neubacher in view of Mikan with contact information being proximate as taught Hager in order to yield a predictable result of being able to determine the sender/speaker information who wrote the transcript (see KSR vs. TELEFLEX).

As to claim 6, Liu in view of Feinberg in view of Garcia in view of Neubacher in view of Mikan in view of Hager teach all of the limitations as in claim 5, above.
Furthermore, Hager teaches wherein the portion of the spoken dialogue is positioned below the contact information on the first page (see Figure 13, contact information in header portion shown and transcript below).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu in view of Feinberg in view of Garcia in view of Neubacher in view of Mikan with contact information positioning as 


As to claim 7, Liu in view of Feinberg in view of Garcia in view of Neubacher in view of Mikan in view of Hager teach all of the limitations as in claim 5, above.
Furthermore, Mikan teaches wherein the portion of the spoken dialogue is positioned near the market information on the first page (see col. 8, lines 20-30, where based on detection of a specific word in the communication, the information about the word is added into the transcript such as stock price of the company or news stories, where such insertion is proximate to portion of spoken dialogue). 
The Examiner notes that although Mikan does not specifically disclose that the market information is below the spoken dialogue. The Examiner asserts that such would have been obvious to one skilled in the art as a means of design choice with respect to MIkan and the inclusion of stock price information within the transcript in order for a user to view the additional information alongside the transcript.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu in view of Feinberg in view of Garcia in view of Neubacher with market information as taught Mikan in order to prevent having to identify items at a later time especially if the viewing user did not .

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0189103) in view of Feinberg (US 7,711,550) in view of Garcia (US 2013/0058471) in view of Neubacher (US 2015/0371637), as applied in claim 1, above, and further in view of Zimmerman. 
As to claim 8, Liu in view of Feinberg in view of Garcia in view of Neubacher teach all of the limitations as in claim 1, above.
Furthermore, Feinberg identify one or more elements in a portion of the one or more portions of the transcript data based on one or more delimiter types contained in the portion of the transcript data (See col. 7, lines 42-50, where based on the language spaces, other delimiters such as punctuation marks are used to break words to determine names and where Liu separates the presentation content from the names as shown in Figure 3);
determining the at least one speaker from the parsed transcript data by identifying at least a name of the speaker from the one or more identified elements (see col. 7, lines 42-50, where delimiters used to separate words such as names and comparing to contact list).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu with the name detection and parsing as taught by Feinberg 
However, Liu in view of Feinberg in view of Garcia in view of Neubacher does not specifically teach identify one or more portions of the parsed transcript data based on identification information in one or more tags in the transcript data.
Zimmerman does teach identify one or more portions of the parsed transcript data based on identification information in one or more tags in the transcript data (see Figure 6, steps 106 and 108 and 112, where header and footer information are separated and stored separately and see [0018], where body is also identified and see [0042], where an instance of the listened to transcribed header footer used to form grammar to identify headers and footers, where the tag is interpreted to be past information as currently not defined in the claim what it is).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu in view of Feinberg with the separation as taught by Zimmerman for the purpose of improving security by identifying user specific information from the text of the document (see Zimmerman [0008]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0189103) in view of Garcia in view of Neubacher in view of Menezes (US 2003/0097448).

a network interface device (see Figure 2, communication unit 40); 
a processor (see Figure 2, processor 60); and a
 memory configured to store computer readable instructions that, when executed by the processor (see [0014], where software instructions stored in EPROM), cause the information processing device to: 
…requesting data for generating a user interface that displays a plurality of pages (see [0020], where cloud device processes and creates minutes from received audio associated with the speaker); 
receiving a response from the server containing the data for generating the user interface (see [0057], the created meeting minutes can be sent by cloud device); and 
generate data for displaying the user interface  (see Figure 3, presents display of the meeting minutes) that displays the plurality of pages that includes a first page and a second page (see Figure 3, where the speaker is provided along with transcribed text as seen, [0042], which discloses the speaker ID being placed along the transcribed text), wherein: 
However, Liu does not specifically teach first page includes a layout containing a plurality of elements associated with a profile, wherein the plurality of elements includes at least a portion of the spoken dialogue associated with the speaker, and selection of the portion of the spoken dialogue causes display of the second page; and the second page includes additional dialogue associated with each of a plurality of events in which the speaker has spoken.
 teach the first page includes a layout containing a plurality of elements associated with a profile (see [0038], where user profile information is stored), wherein the plurality of elements includes at least a portion of the spoken dialogue associated with the speaker (see Figure 5, where various excerpts provided from conference which is associated with user and [0038] describes how user profiles comprise excerpts of transcripts), and selection of the portion of the spoken dialogue causes display of the second page; and the second page includes additional dialogue associated with each of a plurality of events in which the speaker has spoken (see [0061], and see Figure 5, text icon 562 to Figure 6 which shows further dialog. For example, the first icon comprises text “obtain” or “signed contract” causes another page to open up).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu and providing additional pages taught Garcia in order to maintain the nuances of speech and prevent the size of the transcript to become quite large (see Garcia [0003]-[0004]).
However, Liu in view of Garcia does not specifically teach the use of webpages and the profile information being displayed.
Neubacher does teach use of webpages and the profile information being displayed (see Figure 5F, which shows transcript information by Dr. Wilkinson and also the dictations till date for patient Jane Doe and see [0032], where dictation application is a web application [0053], web pages which comprise hyperlinks).

However, Liu in view of Garcia in view of Neubacher does not specifically teach the transmission of a request message to a server.
Menezes does teach transmit a request message to a server requesting data for generating a user interface that displays a plurality of pages (see [0030], where HTTP request sent to a server);
receiving a response to the request message from the server containing the data for generating the user interface (see [0030], where server sends HTTP response including files that for the requested web page to client) and 
generate data for displaying the user interface (see [0010], display of webpage).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu n view of Garcia in view of Neubacher request as taught Menezes in order to control a client via the internet (see Menezes [0001]).


Furthermore, Garcia teaches wherein the plurality of web-pages include at least a third page wherein the third page includes a full text version of a transcript of the event, wherein the full text version of the transcript of the event includes the portion of the spoken dialogue of the speaker and dialogue of additional speakers for the event (see Figure 6, which shows transcript with respect to conference 2 which comprises the user 1 and user 2 and user 3).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu and providing additional pages taught Garcia in order to maintain the nuances of speech and prevent the size of the transcript to become quite large (see Garcia [0003]-[0004]).


Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0189103) in view of Garcia (US 2013/0058471) in view of Neubacher (US 2015/0371637) in view Menezes, as applied in claim 10, above, and further in view of Mikan (US 8,611,507).
As to claim 13, Liu in view of Garcia in view of Neubacher in view of Menezes teach all of the limitations as in claim 10, above.
Furthermore, Garcia teaches contact information (see [0038], where users information stored such as email and phone number and address).

However, Liu in view of Garcia in view of Neubacher in view of Menezes does not specifically teach the profile comprising market information.
Mikan does teach including market information within the transcript (see col. 8, lines 20-30, where based on detection of a specific word in the communication, the information about the word is added into the transcript such as stock price of the company or news stories).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu in view of Garcia in view of Neubacher in view of Menezes with market information as taught Mikan in order to prevent having to identify items at a later time especially if the viewing user did not participate in the conference (see col. 1, lines 25-35) which would benefit the transcription systems of Liu which presents a transcripts, where Mikan provides further supplemental information relevant to the transcript.

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0189103) in view of Garcia (US 2013/0058471) in view of Neubacher (US .
As to claim 14, Liu in view of Feinberg in view of Garcia in view of Neubacher in view of Menezes in view of Mikan teach all of the limitations as in claim 13, above.
Furthermore, Mikan teaches the portion of the spoken dialogue positioned proximate to the market information (see col. 8, lines 20-30, where based on detection of a specific word in the communication, the information about the word is added into the transcript such as stock price of the company or news stories, where such insertion is proximate to portion of spoken dialogue)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu in view of Garcia in view of Neubacher in view of Menezes with market information as taught Mikan in order to prevent having to identify items at a later time especially if the viewing user did not participate in the conference (see col. 1, lines 25-35) which would benefit the transcription systems of Liu which presents a transcripts, where Mikan provides further supplemental information relevant to the transcript.
However, Liu in view of Garcia in view of Neubacher in view of Menezes in view of Mikan does not specifically teach the contact information being proximate to the spoken dialogue.
Hager does teach portion of the spoken dialogue is positioned proximate to the contact information (see Figure 13, contact information in header portion shown and transcript below).


As to claim 15, Liu in view of Garcia in view of Neubacher in view of Menezes in view of Mikan in view of Hager teach all of the limitations as in claim 5, above.
Furthermore, Hager teaches wherein the portion of the spoken dialogue is positioned below the contact information on the first page (see Figure 13, contact information in header portion shown and transcript below).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu in view of Garcia in view of Neubacher in view of Menezes in view of Mikan with contact information being proximate as taught Hager in order to yield a predictable result of being able to determine the sender/speaker information who wrote the transcript (see KSR vs. TELEFLEX).
Furthermore, Mikan teaches wherein the portion of the spoken dialogue is positioned near the market information on the first page (see col. 8, lines 20-30, where based on detection of a specific word in the communication, the 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu in view of Garcia in view of Neubacher in view of Menezes with market information as taught Mikan in order to prevent having to identify items at a later time especially if the viewing user did not participate in the conference (see col. 1, lines 25-35) which would benefit the transcription systems of Liu which presents a transcripts, where Mikan provides further supplemental information relevant to the transcript.

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0189103) in view of Feinberg (US 7,711,550) in view of Garcia (US 2013/0058471) in view of Neubacher (US 2015/0371637), as applied in claim 16, above and further in view of Mikan, as applied in claim 16, above, and further in view of Hager (US 20090276215).
As to claim 19, Liu in view of Feinberg in view of Garcia in view of Neubacher teach all of the limitations as in claim 16, above.
Furthermore, Garcia teaches contact information (see [0038], where users information stored such as email and phone number and address)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the 
However, Liu in view of Feinberg in view of Garcia in view of Neubacher does not specifically teach the profile comprising market information.
Mikan does teach including market information within the transcript (see col. 8, lines 20-30, where based on detection of a specific word in the communication, the information about the word is added into the transcript such as stock price of the company or news stories).
Furthermore, Mikan teaches the portion of the spoken dialogue positioned proximate to the market information (see col. 8, lines 20-30, where based on detection of a specific word in the communication, the information about the word is added into the transcript such as stock price of the company or news stories, where such insertion is proximate to portion of spoken dialogue)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu in view Feinberg in view of Garcia in view of Neubacher with market information as taught Mikan in order to prevent having to identify items at a later time especially if the viewing user did not participate in the conference (see col. 1, lines 25-35) which would benefit the transcription systems of Liu which presents a transcripts, where Mikan provides further supplemental information relevant to the transcript.

Hager does teach portion of the spoken dialogue is positioned proximate to the contact information (see Figure 13, contact information in header portion shown and transcript below).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu in view of Feinberg in view of Garcia in view of Neubacher in view of Mikan with contact information being proximate as taught Hager in order to yield a predictable result of being able to determine the sender/speaker information who wrote the transcript (see KSR vs. TELEFLEX).

As to claim 20, Liu in view of Feinberg in view of Garcia in view of Neubacher in view of Mikan in view of Hager teach all of the limitations as in claim 5, above.
Furthermore, Hager teaches wherein the portion of the spoken dialogue is positioned below the contact information on the first page (see Figure 13, contact information in header portion shown and transcript below).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu in view of Feinberg in view of Garcia in view of Neubacher in view of Mikan with contact information being proximate as taught Hager in order to yield a predictable result of being able to determine the sender/speaker information who wrote the transcript (see KSR vs. TELEFLEX).
Furthermore, Mikan teaches wherein the portion of the spoken dialogue is positioned near the market information on the first page (see col. 8, lines 20-30, where based on detection of a specific word in the communication, the information about the word is added into the transcript such as stock price of the company or news stories, where such insertion is proximate to portion of spoken dialogue). 
The Examiner notes that although Mikan does not specifically disclose that the market information is below the spoken dialogue. The Examiner asserts that such would have been obvious to one skilled in the art as a means of design choice with respect to MIkan and the inclusion of stock price information within the transcript in order for a user to view the additional information alongside the transcript.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the meeting minute transcripts as taught by Liu in view of Feinberg in view of Garcia in view of Neubacher with market information as taught Mikan in order to prevent having to identify items at a later time especially if the viewing user did not participate in the conference (see col. 1, lines 25-35) which would .

Allowable Subject Matter
Claims 3, 12, and 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the cited prior art of record teaches the limitations as recited in claim 3, 12 and 18, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892 from parent case 15/096492. In addition, Ariu (US 2013/0253932) teaches a conversation supporting device providing transcript and speaker information. Lord (US 2013/0144603) is cited to disclose enhanced voice conferencing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
05/25/2021